Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12, and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of claim 1 and 3; 11 and 13 of U.S. Patent No. 11,182,603. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in question is broader in scope than the U.S. Patent. The following is immediate application vs U.S. Patent, respectively:  Claim 2 is similar to claim 1. Claim 3 is similar to claim 1. Claim 4 is similar to claim 4. Claim 5 is similar to claim 5. Claim 6 is similar to Claim 6, Claim 7 is similar to claim 7. Claim 8 is similar to claim 8. Further, the remainder of the dependent claims are combinations of the U.S. Patent and are rejected for similar reasons. Accordingly, claims 1-20 are rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 9-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2011/0228976 A1] in view of D2 [US 2010/0303289 A1] in view of D3 [US 2008/0101653 A1].
Claim 1: A method comprising:
generating an initial segmentation for a training image, the initial segmentation indicating probabilities that a portion of the training image corresponds to particular body parts of a figure; [D1, [0083]] D1 teaches the classification of the different body parts of the 3-D body or the different 3-D scene elements. In the learning algorithm for the body joint tracking system, the depth image is processed using settings such as filter settings and a corresponding classification map is generated in which the learning algorithm attempts to identify the body parts.

D1 teaches the probabilities that a portion of the training image is corresponding to a body part, however, does not teach the segmentation, training, generating, refining, reinitializing, and re-training. The limitations are taught as follows:

[D2, [0212 and 0234]] D2 teaches the determination of the body segment or joint type associated with the user. This is relevant to the joint positions. D2 teaches the segmented body pose image wherein the segmented image contains a node/joint/centroid such that these were determined previously and the segmentation was completed.

training a first model based on the training image and the initial segmentation; [D2, [0227-0230]] D2 teaches the trained module which is trained based upon the previously indicated image data and is provided the new image data to be processed and segmented.

generating a new segmentation for the training image based on the trained first model; [D2, [0227-0230]] D2 teaches the processing by the training module of the acquired data.

It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1, wherein the data is gathered by the human body tracking system and the learning model is utilized in the detection of the particular type of body part, further with the teachings of D2, wherein the data acquired is utilized in view of a library to access the body part template, segmenting the pose image and training the model to ultimately re-segment another new image based upon the trained model.

D1 in view of D2 teaches the generating, training, generating, however, D1 in view of D2, does not teach the refining, reinitializing, and re-training. The limitations are taught as follows:

refining the new segmentation using a conditional random field (CRF) model; [D3, [0008 and 0011]] D3 teaches the updating of the models dependent upon the analysis and the Markov models are a variation of a condition random field models.
reinitializing the trained first model; and re-training the first model based on the training image and the refined new segmentation. D1 in view of D2 provides an indication of a background and foreground data (D2, 0116), however, does not teach the updating and retraining of the model. The limitations are taught as follows: [D3, Claim 11 and [0011]] D3 teaches the segmentation unit and initializing HMM parameters. The training stage, that is, estimating and updating the HMM parameters through Baum-Welch algorithm and using Viterbi algorithm and the HMM parameters from the previous step to estimate the state for input data (foreground state and background state). Baum-Welch algorithm is used for training HMM parameters.

It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 in view of D2, as described in claim 1, with the teachings of D3, wherein the data is retrained based upon the training images and the updated segmentations with respect to the foreground data. One skilled in the art would have been motivated to modify D1 in view of D2 in this manner in order to utilize the specific foreground information for the training images in updating the model. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1. 

Claim 2: The method of claim 1, further comprising:
obtaining, via hardware processing circuitry, a plurality of training images representing a corresponding plurality of figures; [D1, [0030 and 0076]] D1 teaches the training of the human body tracking system. The sequence of images acquired including the movements or poses performed by an actor. The capture of the motion can be the movements of one or more actors, thus providing a plurality of images and a plurality of figures.
obtaining, via the hardware processing circuitry, data indicating joint positions of joints of the figures within each of the plurality of training images; [D1, [0077-0079]] D1 teaches analysis of the acquired image data and the skeletal model can be obtained by determining the locations of joints in the skeletal model.
[D2, [0063]] D2 teaches the library of gestures included in which the gesture library is to interpret movements of the library skeletal model. Thus, a gesture from the library is selected. It is noted, through broadest reasonable interpretation, the prior art covers the “body part template” as there is no explicit indication to what this body part template entails.

obtaining, via the hardware processing circuitry, data indicating joint types of the joints at each of the indicated joint positions; [D2, [0212]] D2 teaches the determination of the body segment or joint type associated with the user. This is relevant to the joint positions.

selecting, from a library of body part templates, via the hardware processing circuitry, one or more body part templates associated with one or more of the indicated joint types for each of the plurality of training images, each body part template representing a particular type of body part; [D1, [0083]] D1 teaches the classification of the different body parts of the 3-D body or the different 3-D scene elements. In the learning algorithm for the body joint tracking system, the depth image is processed using settings such as filter settings and a corresponding classification map is generated in which the learning algorithm attempts to identify the body parts.

determining, via the hardware processing circuitry, a segmentation for each of the plurality of training images using the first model. [D2, [0234]] D2 teaches the segmented body pose image wherein the segmented image contains a node/joint/centroid such that these were determined previously and the segmentation was completed.

Claim 3: The method of claim 2, further comprising: selecting, for a given training image, two joints having joint types associated with the body part template representing the body part; determining a distance between positions of the two selected joints; and scaling the body part based on the body part template and the distance. [D1, [0065, 0095 and 0134]] D1 teaches the body part and the multiple joint. The distance between the two points can be determined. D1 teaches the scaling of the resolution depending upon the sizing information with respect to the body part and joint information.

Claim 4: The method of claim 1, further comprising: positioning a particular one of the body parts to align positions of two selected joints with corresponding joint positions defined by a body part template representing the particular one of the body parts. [D1, [0065, 0095 and 0134]] D1 teaches the body part and the multiple joint. The distance between the two points can be determined. The body part can be one of multiple body parts.

Claim 5: The method of claim 4, wherein corresponding joint positions have equivalent joint types. [D1, 0120] D1 teaches the multiple joints in the upper body frame. These are equivalent joint types. It is not specified what is equivalent and therefore being from the upper body is considered equivalent. 

Claim 9: The method of claim 1, further comprising: displaying the training image on an electronic display for viewing by a user; receiving input, via a user interface, that indicates one or more locations of joints within the training image. [D1, [0037, 0053-0054 and 0117]] D1 teaches the display and the input devices D1 further teaches the user providing the body joint for tracking.

Claim 10: The method of claim 1, further comprising applying a neural network to the training image to determine joint locations. Claim 10 is rejected for similar reasons as to those described in claim 1, wherein a trained network is used to determined joint location information. 

Claim 11: The method of claim 1, wherein a body part template representing a particular one of the body parts comprises an ellipse or polygon without any fitting parameters, and a length location and angle of the body part template is calculated based on related joints. [D1, [0078-0080]] D1 teaches the joint angle and the length information of the body part. [D2, [0125]] D1 teaches the polygon mesh/edge provided, and then

Claim 12 is rejected for similar reasons as to those described in claim 1.

Claim 13: The system of claim 12, the operations further comprising: obtaining an indication of a foreground of the training image; and generating updated segmentations for the training images based on the first model and based on the indication of the foreground. D1 in view of D2 provides an indication of a background and foreground data (D2, 0116), however, does not teach the updating and retraining of the model. The limitations are taught as follows: [D3, Claim 11 and [0011]] D3 teaches the segmentation unit and initializing HMM parameters. The training stage, that is, estimating and updating the HMM parameters through Baum-Welch algorithm and using Viterbi algorithm and the HMM parameters from the previous step to estimate the state for input data (foreground state and background state). Baum-Welch algorithm is used for training HMM parameters.

Claim 14 is rejected for similar reasons as to those described in claim 2.
Claim 15 is rejected for similar reasons as to those described in claim 3.
Claim 16 is rejected for similar reasons as to those described in claim 4.
Claim 17 is rejected for similar reasons as to those described in claim 5.
Claim 20 is rejected for similar reasons as to those described in claim 1. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2011/0228976 A1] in view of D2 [US 2010/0303289 A1] in view of D3 [US 2008/0101653 A1] in view of D4 [US 2019/0244407 A1].

Claim 8: The method of claim 1, further comprising: positioning an article of clothing based on a segmentation of a new image determined using the first model; and performing an ecommerce purchase transaction of the article of clothing in response to the positioning. [D2, [0138]] D2 teaches the cloths simulation on the person of interest. The person is considered the segmented portion of the image. [D4, [0038]] D4 teaches the ability to provide the virtual dressing on the subject and the purchase of the products from a vendor. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 in view of D2, as described in claim 1, with the teachings of D4, wherein D4 provides the ability to include the virtual dressing and apply that to the purchase transaction of an article of clothing. One skilled in the art would have been motivated to modify D1 in view of D2 in this manner in order to utilize the virtual fitting to provide the user an image of what they’d look like in an article of clothing and the ability to easily get the item of interest, increasing the ability for the vendor to make profits. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 8.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382. The examiner can normally be reached M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661